DAVIDSON, J.
Relator was arrested under a charge of murder, and resorted to a writ of habeas corpus to obtain his release. It is not the purpose of this opinion to discuss the facts. After a careful review, however, of the evidence, we are of opinion the case is clearly bailable. The judgment will be reversed, and bail will be granted in the sum of $5,009. Upon giving bond in the terms of the law for the above-stated amount, said bond to be approved by the sheriff of Cameron county, relator will be discharged from custody.